Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 05/22/20. Claims 1-22 are pending in this application. 
Information Disclosure Statement
The information Disclosure Statements filed on 05/22/20 and 10/13/20 have been received and are being considered. 

El-Gamal (US 20140125359 A1)

Claim Rejections Under 35 U.S.C. §`02
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. §102 as being unpatentable over Hsu (US 2017/0188413 A1).
Regarding claim 1, a microelectromechanical apparatus, comprising: a substrate 160, comprising: an upper surface (top of 161); an inner bottom surface 120b; and an inner side surface (walls of 310), surrounding and connecting with the inner bottom surface (see fig 6a), wherein the inner side surface and the inner bottom surface define a recess (see 311); a Stationary electrode (330, see para [0054], [0056]), disposed on the inner bottom surface; a movable electrode (320, see para [0054], [0056]), covering the recess (see fig 140, wherein the movable electrode (320), the inner bottom surface (330), and the inner side surface define a hermetic chamber (see fig 14, defining a hermetic chamber); and a heater, disposed on the movable electrode and located above the hermetic chamber (see fig 14 disclosing hermetic chambers). 
 	Regarding claim 2, Hsu discloses the microelectromechanical apparatus according to claim 1, wherein the movable electrode is disposed on the upper surface(see 320 is formed on top of 160, see fig 14).
Regarding claim 3, Hsu discloses the microelectromechanical apparatus according to claim 1, wherein the hermetic chamber is a vacuum hermetic chamber (see para [0064]).
Regarding claim 4, Hsu discloses the microelectromechanical apparatus according to claim 1, wherein a projection of a heating area of the heater onto the inner bottom surface is located within a boundary range of the inner bottom surface (see 140 is smaller than device footprint 160, see fig 14).
Regarding claim 6, Hsu discloses the microelectromechanical apparatus according to claim 5, wherein a distance between the temperature sensor and the inner bottom surface is substantially equal to a distance between the heater and the inner bottom surface (see fig 14, disclosing 104 is between 190 and 160).
Regarding claim 7, Hsu discloses the microelectromechanical apparatus according to claim 1, wherein when ambient gas pressure around the movable electrode changes, a distance between the movable electrode and the stationary electrode is changed(see fig 14, p1/p2).
Regarding claim 9, Hsu discloses the microelectromechanical apparatus according to claim 8, wherein when ambient gas pressure around the heater changes, a distance between the heater and the stationary electrode is changed (this office action notes that D1/D2 is a function of pressure).
Regarding claim 12, Hsu discloses the microelectromechanical apparatus according to claim 10, wherein the sensing module is a gas sensor or a humidity sensor (see 190, see para [0040] disclosing gas sensor).
Regarding claim 13, Hsu discloses the microelectromechanical apparatus according to claim 12, wherein the sensing module comprises at least one sensing electrode and a sensing material layer, the at least one sensing electrode and the sensing material layer are disposed above the heater (see 190 above 140).
Regarding claim 14, Hsu discloses the microelectromechanical apparatus according to claim 13, further comprising an electrical insulation layer, wherein the electrical insulation layer is disposed between the heater and the at least one sensing electrode so that the heater and the at least one sensing electrode are electrically insulated from each other (see gap at fig 14, air dielectric).
Regarding claim 15, Hsu discloses the microelectromechanical apparatus according to claim 13, wherein the substrate further comprises an integrated circuit disposed on the upper surface, and the integrated circuit is electrically connected to the stationary electrode, the movable electrode, and the heater (see fig 5, 216-219).

Regarding claim 16, Hsu discloses a microelectromechanical apparatus, comprising: 
a substrate (see fig 14, 160), comprising: an upper surface (top); an inner bottom surface (bottom of 320); and an inner side surface, surrounding and connecting with the inner bottom surface (see enclosures), wherein the inner side surface and the inner bottom surface define a recess (see enclosures defining a recess); a pressure sensor (see para [0055] disclosing capacitances at 320 used to measure air pressure), disposed on the recess (see fig 14, disclosing ), comprising: a stationary electrode 330, disposed on the inner bottom surface; and a movable electrode 320, covering the recess (see fig 14), wherein the movable electrode, the inner bottom surface, and the inner side surface define a hermetic chamber (see fig 14 disclosing 311); a gas sensor (190), disposed on the pressure sensor 320 , and comprising: a heater 130, disposed on the movable electrode and located above the hermetic chamber (see fig 14); an electrical insulation layer, disposed between the heater and the movable electrode (see fig 14, disclosing air and 312 insulating); a sensing electrode, disposed above the heater and electrically insulated from the heater (190); and a sensing material layer, covering the sensing electrode; and a temperature sensor 320, disposed on the pressure sensor, wherein the temperature sensor is disposed on the movable electrode and located above the hermetic chamber, and the electrical insulation layer is disposed between the temperature sensor 171 and the movable electrode (see fig 14, disclosing air dielectric).
Regarding claim 17, Hsu discloses the microelectromechanical apparatus according to claim 16, wherein the movable electrode is disposed on the upper surface (see fig 14, 320 being on top).
Regarding claim 18, Hsu discloses the microelectromechanical apparatus according to claim 16, wherein the hermetic chamber is a vacuum hermetic chamber (see para [0036] disclosing vacuum chamber).
Regarding claim 19, Hsu discloses the microelectromechanical apparatus according to claim 16, wherein the hermetic chamber contains gas having a gas pressure smaller than ambient gas pressure around the microelectromechanical apparatus (see paras [0053] and [0055] disclosing relative pressures).
Regarding claim 20, Hsu discloses the microelectromechanical apparatus according to claim 16, wherein a distance between the temperature sensor and the inner bottom surface is substantially equal to a distance between the heater and the inner bottom surface (see 140 is between 190 and bottom see fig 14).
Regarding claim 21, Hsu discloses the microelectromechanical apparatus according to claim 16, wherein the substrate further comprises an integrated circuit disposed on the upper surface, and the integrated circuit is electrically connected to the stationary electrode, the movable electrode, the heater, the temperature sensor, and the sensing electrode (see fig 5, 216-219). 
Regarding claim 22, Hsu discloses the microelectromechanical apparatus according to claim 21, wherein the integrated circuit calibrates a pressure value using a first electrical signal sensed by the temperature sensor, a second electrical signal sensed by the stationary electrode and the movable electrode, and a data table stored in the integrated circuit (see  para [0037] disclosing data).

Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 10 and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Hsu and further in view of El-Gamal (US 20140125359 A1).
Regarding claim 5, Hsu discloses the microelectromechanical apparatus according to claim 1, further comprising a temperature sensor, wherein the temperature sensor is disposed on the movable electrode and located above the hermetic chamber (see 171 is formed on same integral device; see fig 14 disclosing formed on hermetic chambers). 
El-Gamal  further discloses that the layers are variably configurable according to the need of the particular application. Thus, applicant’s arrangement of layers is obvious and is available to one having ordinary skill in the art. Hsu and El-Gamul are in the same or similar fields of endeavor. It would have been obvious to combine Hsu with El-Gamul. Hsu and El-Gamul may be combined by forming the device of Hsu in accordance with the layer arrangement variety of El-Gamul. One having ordinary skill in the art would be motivated to combine Hsu with El-Gamul in order to tailor a MEMS device according to the application’s need.
Regarding claim 8, Hsu discloses the microelectromechanical apparatus according to claim 1, further comprising an electrical insulation layer, wherein the electrical insulation layer is disposed between the heater and the movable electrode and connected with the heater and the movable electrode so that the heater and the movable electrode are electrically insulated from each other (see fig 14, disclosing dielectric gap between 370/312).
El-Gamal  further discloses that the layers are variably configurable according to the need of the particular application. Thus, applicant’s arrangement of layers is obvious and is available to one having ordinary skill in the art. Hsu and El-Gamul are in the same or similar fields of endeavor. It would have been obvious to combine Hsu with El-Gamul. Hsu and El-Gamul may be combined by forming the device of Hsu in accordance with the layer arrangement variety of El-Gamul. One having ordinary skill in the art would be motivated to combine Hsu with El-Gamul in order to tailor a MEMS device according to the application’s need.
Regarding claim 10, Hsu discloses the microelectromechanical apparatus according to claim 1, further comprising a sensing module, wherein the sensing module 190 is disposed above the heater, and the heater is disposed between the sensing module and the movable electrode (see fig 14, disclosing the position of 140 being between 190 and 330).
El-Gamal  further discloses that the layers are variably configurable according to the need of the particular application. Thus, applicant’s arrangement of layers is obvious and is available to one having ordinary skill in the art. Hsu and El-Gamul are in the same or similar fields of endeavor. It would have been obvious to combine Hsu with El-Gamul. Hsu and El-Gamul may be combined by forming the device of Hsu in accordance with the layer arrangement variety of El-Gamul. One having ordinary skill in the art would be motivated to combine Hsu with El-Gamul in order to tailor a MEMS device according to the application’s need.
Regarding claim 11, Hsu discloses the microelectromechanical apparatus according to claim 10, further comprising a temperature sensor 171, wherein the sensing module is disposed above the temperature sensor, and the temperature sensor is disposed between the sensing module and the movable electrode (see fig 13/14, disclosing 171 is proximately between190 and 140).
El-Gamal  further discloses that the layers are variably configurable according to the need of the particular application. Thus, applicant’s arrangement of layers is obvious and is available to one having ordinary skill in the art. Hsu and El-Gamul are in the same or similar fields of endeavor. It would have been obvious to combine Hsu with El-Gamul. Hsu and El-Gamul may be combined by forming the device of Hsu in accordance with the layer arrangement variety of El-Gamul. One having ordinary skill in the art would be motivated to combine Hsu with El-Gamul in order to tailor a MEMS device according to the application’s need.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813